Citation Nr: 0801775	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  06-30 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for a low back disorder.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Anthony Yim, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1951 to July 
1953.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which denied reopening the veteran's 
claim.  The veteran appealed that decision to BVA, and the 
case was referred to the Board for appellate review.  The 
case is presently under the jurisdiction of the RO in 
Portland, Oregon.

A hearing was held in September 2007 before Kathleen K. 
Gallagher, a Veterans Law Judge (VLJ), sitting at Portland, 
Oregon, who was designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7107(c), (e)(2) (West 2002) 
and who is rendering the determination in this case.  A 
transcript of the hearing testimony is in the claims file.

The merits of the claim for service connection for a low back 
disorder will be addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  A September 1959 decision denied the veteran's claim of 
service connection for residuals of a back injury.

3.  A January 2005 RO decision denied the veteran's 
application to reopen the previously denied claim of 
entitlement to service connection for a low back disorder.

4.  The evidence received since the September 1959 RO 
decision, by itself or in conjunction with previously 
considered evidence, relates to an unestablished fact 
necessary to substantiate the claim for service connection 
for a low back disorder.


CONCLUSION OF LAW

1.  The September 1959 RO decision is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. § 20.1103 (2007).

2.  The evidence received subsequent to the decision is new 
and material, and the claim for service connection for a low 
back disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002 & Supp 2007).  
In this case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for a low back disorder.  VCAA 
specifically provided that nothing in amended section 5103A, 
pertaining to the duty to assist claimants, shall be 
construed to require VA to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C.A. § 5103A(f) (West 2002).

In the decision below, the Board has reopened the veteran's 
claim for service connection for a low back disorder.  
Therefore, regardless of whether the requirements of the VCAA 
have been met in this case, including any potential violation 
of the Court's recent holding in Kent v. Nicholson, 20 Vet. 
App. 1 (2006), no harm or prejudice to the veteran has 
resulted.  The Board concludes that the provisions of the 
VCAA and the current laws and regulations have been complied 
with, and a defect, if any, in providing notice and 
assistance to the veteran was at worst harmless error in that 
it did not affect the essential fairness of the adjudication.  
See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
Simmons v. Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Mayfield 
v. Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. 
Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

Law and Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b) (2007).  Service connection may also be 
granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d) (2007). 

The Board observes that the veteran's claim for service 
connection for residuals of a back injury was previously 
considered and denied by the RO in a rating decision dated in 
September 1959.  In general, rating decisions that are not 
timely appealed are final.  See 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

In February 2004, the veteran submitted a claim for service 
connection for a low back disorder, and that claim was 
properly construed by the RO as an application to reopen the 
previously denied claim.  In order to reopen a claim which 
has been denied by a final decision, the claimant must 
present new and material evidence.  38 U.S.C.A. § 5108 (West 
2002).  For applications to reopen filed after August 29, 
2001, as was the application to reopen the claim in this 
case, new and material evidence means evidence not previously 
submitted to agency decisionmakers; which relates, either by 
itself or when considered with previous evidence of record, 
to an unestablished fact necessary to substantiate the claim; 
which is neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and which raises a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2007).  To reopen a previously disallowed claim, 
new and material evidence must be presented or secured since 
the last final disallowance of the claim on any basis, 
including on the basis that there was no new and material 
evidence to reopen the claim since a prior final 
disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 
(1996).  For purposes of reopening a claim, the credibility 
of newly submitted evidence is generally presumed.  See 
Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in 
determining whether evidence is new and material, 
"credibility" of newly presented evidence is to be presumed 
unless evidence is inherently incredible or beyond competence 
of witness).

In adjudicating the claim in the September 1959 rating 
decision, the RO reviewed the service medical records, a 
report of examination conducted in May 1959 by a private 
doctor, T. B. M., M.D., and a VA examination report dated in 
July 1959.  The RO denied the claim for service connection 
for residuals of a back injury, finding that such residuals 
were not found upon the last examination in July 1959.

In the January 2005 rating decision that is the subject of 
this appeal, the RO found that the veteran had not submitted 
any new evidence that raised a reasonable possibility of 
substantiating the claim of entitlement to service connection 
for a low back disorder.  The RO stated that the evidence 
submitted since the September 1959 rating decision only 
demonstrated that the veteran currently has a low back 
disorder.  Although the RO did not exactly state that the 
evidence that was lacking was any evidence suggesting a link 
or nexus between the veteran's current back disorder and an 
injury or disease incurred in service, it appears that this 
was the RO's reason for not reopening the claim.  In this 
regard, the RO noted that the medical evidence submitted 
showed treatment for degenerative changes of the lumbar spine 
with a diagnosis of spondylolysis of the L5 area and that a 
report from a private physician, R. L. L., M.D., dated in 
September 1966, showed that the veteran stated that he had 
had pain in his back since July 1966 when he slipped on the 
step of a ladder and twisted his back.  The RO noted that 
this report was dated approximately 13 years after the 
veteran's military service.

However, the Board notes that the medical evidence submitted 
in connection with the application to reopen the claim 
consists of more than just the September 1966 report of Dr. 
L., noted above.  In this regard, some of the evidence 
appears to agree with impressions shown in service and with 
the report of Dr. M., dated in May 1959, which was part of 
the evidence reviewed by the RO in its September 1959 rating 
decision.  Concerning this, the Board notes that there were 
some conflicting medical findings in service as to the 
veteran's complaints of low back pain.  Although an x-ray of 
the lumbar spine was negative in March 1952, x-rays done in 
connection with an orthopedic consultation in February 1953 
were not negative.  The first one showed a questionable 
defect in the pars interarticularis at the L5-S1 level.  An 
x-ray taken the next day for reevaluation showed 
spondylolysis at LS interval with no forward slipping of L-5 
over S-1.  On the orthopedic consultation report, the 
examiner noted that the "new view fails to demonstrate 
pedicle defect of spondylolisthesis."  The examiner's 
impression was chronic low-grade lumbosacral strain.  
Clinical evaluation of the spine was negative on the July 
1953 separation examination.  

The evidence submitted in connection with the veteran's 1959 
claim for service connection was similarly conflicting.  The 
May 1959 private doctor, Dr. M, noting recurrent low back 
pain and possible spondylolysis L5 on x-ray and the July 1959 
VA examiner noting no orthopedic defect found and a VA x-ray 
report reflecting a normal lumbosacral spine.

The evidence submitted since the September 1959 rating 
decision consists of private medical records dated from 
September 1961 to July 2005 and VA medical records from March 
2002 to January 2004.  This medical evidence shows complaints 
of low back pain from July 1962 to the present with various 
diagnoses, some of which appear consistent with those 
rendered in service and by Dr. M. in May 1959.  For example, 
in July 1962, a private medical entry reflected that the 
veteran complained of low back ache.  In August 1966, a 
private examiner gave the impression of degenerative disc 
disease.  In a September 1966 report, an examiner gave the 
impression of spondylolysis of the L5 area with chronic back 
strain syndrome, the same diagnosis rendered on the 
orthopedic consultation in service in 1953.  In January 1988, 
an x-ray report a grade I spondylolisthesis of L5 on S1 with 
narrowing of the L5-S1 interspace.  The assessment given 
included spondylolisthesis which was probably symptomatic.  
As recently as October 2004 a private treatment record 
reflected an assessment of acute back strain with underlying 
spondylolisthesis.

The Board finds that these private medical records, dated 
from September 1961 to July 2005, constitute new and material 
evidence which is sufficient to reopen the previously denied 
claim for a low back disorder.  This evidence is new and also 
material in that the evidence establishes a diagnosis of a 
back disorder from the 1960s through the present that appears 
consistent with diagnoses rendered in service in July 1953 
and a few years after service in May 1959.  Thus, this 
evidence raises a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.303(b) (2007).  Therefore, the 
Board finds that new and material evidence has been presented 
to reopen the veteran's previously denied claim for service 
connection for a back disorder.  38 C.F.R. § 3.156(a) (2007).  
However, as will be explained below, the Board is of the 
opinion that further development is necessary before the 
merits of the veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for a low back disorder is 
reopened and, to this extent only, the appeal is granted.




REMAND

Reasons for Remand:  To notify the veteran of applicable 
regulations and to afford the veteran with a VA examination.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp 
2007); 38 C.F.R. § 3.159 (2007).  Such assistance includes 
providing the claimant a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp 2007); 38 C.F.R. § 3.159 
(2007).

In this case, the Board observes that the veteran has not 
been afforded a VA examination in connection with his claim 
for service connection for a low back disorder.  Given that 
some medical evidence in service in 1953, in 1959, and 
between 1962 and the present appear to reflect findings of 
spondylolysis at the lumbosacral interval and chronic 
lumbosacral strain, the Board believes that a medical 
examination and medical opinion must be obtained before a 
decision may be rendered in this case.  38 C.F.R. 
§ 3.159(c)(4) (2007).  Concerning this, the Board notes that 
spondylolisthesis is "forward displacement of one vertebra 
over another, usually the fifth lumbar over the body of the 
sacrum, or the fourth lumbar over the fifth, usually due to a 
developmental defect in the pars interarticularis."  
Dorland's Illustrated Medical Dictionary 1563 (28th ed. 
1994).  Spondylolysis is a defect of the pars 
interarticularis, and it is the most common cause of 
spondylolisthesis.  Id.  Given these medical definitions, a 
medical opinion is needed to clarify whether any back 
disorder shown in service is a defect or disease and to 
assess the likelihood that a disability resulting from the 
disorder has existed from service to the present time.  

In this regard, the Board notes that congenital or 
developmental defects are not considered diseases or injuries 
under the law.  38 C.F.R. § 3.303(c) (2007).  Service 
connection may be granted for diseases (but not defects) of 
congenital, developmental or familial origin if the evidence 
as a whole establishes that the familial conditions in 
question were incurred or aggravated during service.  
VAOPGCPREC 82-90 (July 18, 1990).  With regard to congenital 
or developmental defects, service connection may not be 
granted for a defect but may be granted for disability which 
is shown to have resulted from a defect which was subject to 
a superimposed disease or injury during service.  VAOPGCPREC 
82-90 (July 18, 1990).  Therefore, the Board finds that a VA 
examination and medical opinion are necessary for the purpose 
of determining the nature and etiology of any and all back 
disabilities that may be present currently and whether any is 
the continuation of a disease which had its onset in service 
or the result of an injury to the back, including a 
superimposed injury on a back defect, shown in service.

In order to give the appellant every consideration with 
respect to the present appeal and to ensure due process, it 
is the Board's opinion that further development of the case 
is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The RO should send the veteran a VCAA 
letter in connection with his claim for 
service connection for a  low back 
disorder.  The letter should (1) inform 
him of the information and evidence that 
is necessary to substantiate the claim for 
service connection; (2) inform him about 
the information and evidence that VA will 
seek to provide; (3) inform him about the 
information and evidence he is expected to 
provide; and (4) ask him to provide any 
evidence in his possession that pertains 
to the claim.  The letter should also 
include an explanation as to the 
information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

2.  The veteran should be afforded a VA 
examination to determine the nature and 
etiology of any back disorder that may be 
present.  Any and all studies, tests, and 
evaluations deemed necessary by the 
examiner should be performed.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, including the service medical 
records and private medical records, and 
to identify all current back disorders.  
For each disorder identified, the examiner 
should comment as to whether it is at 
least as likely as not that the disorder 
is causally or etiologically related to 
his symptomatology in service or is 
otherwise related to a disease or injury 
incurred in military service.  (The term 
"at least as likely as not" does not 
mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a conclusion 
is so evenly divided that it is as 
medically sound to find in favor of a 
certain conclusion as it is to find 
against it.)  

In particular, the examiner is asked to 
particularly consider the evidence 
summarized below and to address the 
following questions in his or her medical 
opinion:

The veteran was seen in service for "low 
back syndrome" in March 1952 after heavy 
lifting, at which time x-rays were 
negative, and in March 1953 for complaints 
of a "backache".  He was also 
hospitalized in February 1953 for mild 
chronic prostatitis, at which time he was 
referred for an orthopedic consultation 
for complaints of low back pain.  A 
February 1953 radiographic report showed a 
questionable defect in the pars 
interarticularis at the L5-S1 level.  An 
x-ray taken the next day for reevaluation 
showed spondylolysis at the lumbosacral 
interval with no forward slipping of L-5 
over S-1.  On an orthopedic consultation 
report, the examiner noted that the "new 
view fails to demonstrate pedicle defect 
of spondylolisthesis."  The examiner's 
impression was chronic low-grade 
lumbosacral strain.  

After service, the May 1959 report of a 
private physician showed that the veteran 
was seen for complaints of persistent 
backache, sporadic hematuria, and a 
history o f a back injury in service.  The 
doctor noted possible spondylolysis L5 on 
x-ray, and the diagnosis was low back pain 
and recurrent hematuria of unknown origin.  
On a July 1959 VA examination, an x-ray 
report reflected a normal lumbosacral 
spine, and on examination, no orthopedic 
defect was found.

Private medical reports, dated from 1961 
to 2005, and more recent VA medical 
reports show numerous complaints of low 
back pain and diagnoses and impressions 
including spondylolysis, 
spondylolisthesis, chronic low back pain.  
A September 1966 report showed an 
impression of spondylolysis of the L5 area 
with chronic back strain syndrome. 

Spondylolysis has been defined as a defect 
of the pars interarticularis, and it is 
the most common cause of 
spondylolisthesis.  Spondylolisthesis has 
been defined as "forward displacement of 
one vertebra over another, usually the 
fifth lumbar over the body of the sacrum, 
or the fourth lumbar over the fifth, 
usually due to a developmental defect in 
the pars interarticularis."  Dorland's 
Illustrated Medical Dictionary 1563 (28th 
ed. 1994).  

(a)  Are you in agreement with the 
definition above that spondylolysis is a 
congenital or development defect of the 
spine or is it a disease?

(b)  Based on the service medical records, 
including the February 1953 x-rays and the 
findings on orthopedic consultation, and 
the medical records after service, please 
render an opinion as to whether 
spondylolisthesis had its onset in service 
or after service.  

(c)  If you are in agreement with the 
definition above that spondylolysis is a 
congenital or development defect of the 
spine, please render an opinion, based on 
all relevant medical evidence in the 
claims file, as to the likelihood (likely, 
not likely, at least as likely as not) 
that the veteran's complaints in service 
of back pain and injury represented a 
superimposed injury on a defect of the 
spine resulting in a chronic lumbar strain 
or any other chronic back disability which 
is still present today. 

Finally, without regard to a relationship, 
if any, to spondylolysis or any defect of 
the spine shown in service, please render 
an opinion, based on all relevant medical 
evidence in the claims file, as to whether 
the veteran currently has lumbar strain 
and the likelihood (likely, not likely, at 
least as likely as not) that this has been 
a chronic disability since service.  

A clear rationale for all opinions would be 
helpful and a discussion of the facts and 
medical principles involved would be of 
considerable assistance to the Board.  
Since it is important "that each disability 
be viewed in relation to its history[,]" 38 
C.F.R. § 4.1 (2007), copies of all 
pertinent records in the appellant's claims 
file, or in the alternative, the claims 
file, must be made available to the 
examiner for review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


